Citation Nr: 1619835	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  03-31 652	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent from November 18, 2004, for cervical spondylosis on a schedular basis.  

2.  Entitlement to an extraschedular rating for cervical spondylosis. 

3.  Entitlement to an extraschedular rating for lumbar spondylosis with degenerative disc disease (DDD), status post (SP) L4-5 laminectomy. 

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975 in the United States Army.  He also served from March 1980 to January 31, 2001, as a U.S. Public Health Service (USPHS) Commissioned Officer.  

This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of May 2002 and June 2003 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In pertinent part, the May 2002 rating action denied a TDIU rating but granted service connection for lumbar spine DDD, SP laminectomy, and for hypertension; with initial 10 percent and noncompensable ratings, being assigned respectively, effective February 1, 2001 (the day after Veteran's USPHS discharge).  

A June 2003 rating action granted service connection for cervical as well as thoracic spine spondylosis and assigned each an initial noncompensable rating, effective February 1, 2001; and also assigned an initial 10 percent rating service-connected hypertension, effective February 1, 2001. 

A December 2004 rating decision recharacterized the cervical spine disorder as cervical spondylosis with radiculopathy and increased the noncompensable rating to 20 percent effective November 18, 2004.  

An April 2007 Board decision granted service connection for carcinoma in situ of the left calf.  It was found that a TDIU claim was inextricably intertwine with claims for increased ratings.  Also, a claim for an initial compensable rating for cervical spondylosis and a rating therefor in excess of 20 percent for that disorder since November 18, 2004, required the issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  The claims, other than the grant of service connection, were remanded to obtains Social Security Administration (SSA) records and provide VA examinations.  In the remand it was noted that it appeared that claims for service connection for radiculopathy of the upper extremities due to service-connected cervical spine disability had been raised.  

A rating in October 2009 increased a 10 percent rating for lumbar spondylosis with DDD, SP L4-5, to 20 percent from September 26, 2009 (date of VA examination); and also granted service connection for left lower extremity radiculopathy which was assigned an initial 20 percent rating and granted service connection for right upper extremity radiculopathy which was assigned an initial 10 percent rating, both effective February 1, 2001 (day after service discharge).  

In October 2010 the Board stated that the appeal as to an initial compensable evaluation for the service-connected cervical spine disability, to include an evaluation in excess of 20 percent beginning on November 18, 2004, had been perfected.  It also again referred a claim for service connection for a skin disorder, variously classified as basal cell carcinoma and actinic keratosis, to the RO for appropriate action.  The claims for an initial rating in excess of 10 percent for hypertension; an initial evaluation for a lumbar spine disability in excess of 10 percent from February 1, 2001 to September 25, 2009, and 20 percent thereafter; an initial (compensable) evaluation for a cervical spine disability from February 1, 2001 to November 17, 2004, and 20 percent thereafter; and a TDIU rating were remanded.  

The case was again remanded in May 2012 for evidentiary development, at which time it was noted that as to the claims for increased rating for the cervical and lumbar spinal disorders a September 2009 VA examination had not addressed the impact of flare-ups on the Veteran's ability to function.  

A February 2013 granted an increase for the left lower extremity radiculopathy from 20 percent to 30 percent and granted special monthly compensation (SMC) based on loss of use of the left foot, all effective September 26, 2009 (date of VA examination).  Also, entitlement to automobile and adaptive equipment was granted.  

Thereafter an April 2014 Board decision addressed ten (10) issues.  Claims for an initial rating in excess of 10 percent for hypertension; an extraschedular rating for cervical spondylosis; an extraschedular rating for lumbar spondylosis with DDD, SP L4-5 laminectomy; and a TDIU rating were remanded.  The Board denied initial staged ratings for lumbar spondylosis with DDD, SP L4-5 laminectomy of 10 percent from February 1, 2001 to September 25, 2009, and in excess of 20 thereafter on a schedular basis; denied an initial rating greater than 10 percent for right upper extremity radiculopathy; granted no more than a 10 percent rating for left upper extremity radiculopathy; denied an initial rating greater than 10 percent for right lower extremity radiculopathy; and denied an initial rating greater than 20 percent for left lower extremity radiculopathy prior to September 26, 2009, and in excess of 30 percent thereafter.  

The April 2014 Board decision also granted a 10 percent rating for cervical spondylosis from February 1, 2001 to November 17, 2004, but denied a rating therefor greater than 20 percent from November 18, 2004 on a schedular basis.  The Veteran appealed that part of the 2014 Board decision which denied a schedular rating greater than 20 percent for cervical spondylosis since November 18, 2004.  

A May 2014 rating decision effectuated the grant of a 10 percent rating for radiculopathy of the left upper extremity, effective February 1, 2001 (day after service discharge) and granted a 10 percent rating for cervical spondylosis from February 1, 2001, to November 17, 2004.  

Pursuant to a Joint Motion for Remand (JMR) an April 8, 2015, Order of the Court vacated that portion of the April 2014 Board decision which denied a rating in excess of 20 percent for service-connected cervical spondylosis after November 17, 2004.  It was stated in the JMR that a June 2012 VA examination had not complied with the Board's May 23, 2012 remand instructions (inadvertently and incorrectly said to be a May 23, 2009 Board remand, at page 4 of the JMR).  The 2012 VA examiner had not "address[ed] any additional functional limitations due to fatigue, weakness, or flare-ups in terms of range of motion" and had "failed to quantify what, if any, additional functional limitations were caused by such factors as flare-ups, weakness, and fatigue in terms of additional limitation of motion."  

An April 13, 2015 Board decision denied an initial schedular rating in excess of 10 percent for hypertension with left ventricular hypertrophy, and denied referral of that claim for extraschedular consideration.  Claims for a TDIU rating and for extraschedular evaluations for cervical spondylosis and for lumbar spondylosis with DDD, PS L4-5 laminectomy were remanded.   

Inadvertently, the April 13, 2015 Board decision did not address the claim for a rating in excess of 20 percent for cervical spondylosis since November 18, 2004.  Apparently, this was because the Board at that time was unaware of the Court's April 8, 2015 Order.  Also, inadvertently, in the April 2015 Board decision it was incorrectly stated that the Veteran had testified at a Board hearing before an Acting Veterans Law Judge; when, in fact, there was no hearing.  

In the April 13, 2015, Board decision it was noted that claims for service connection for constipation, gastroesophageal reflux disease (GERD), and an acquired mental disorder presented as anxiety and alcohol abuse, secondary to pain of the back and neck and pain medications, had been raised in the representative's March 2015 statement, but had not been adjudicated.  It was also indicated that the representative seemed to assert that these claims have been previously filed.  These matters were referred for clarification and appropriate action.  At this time the Board takes the opportunity to note that constipation is not a disorder but a symptom and, so, this matter is henceforth referred to as a disorder manifested by constipation.  

In September 2015 the Board remanded the claim for an initial rating greater than 20 percent from November 18, 2004 for cervical spondylosis on a schedular basis.  The Board again referred to the RO the issues of service connection for a disorder manifested by constipation, GERD, and an acquired mental disorder presented as anxiety and alcohol abuse, secondary to pain of the back and neck and pain medications to the RO.  The September 2015 Board remand was issued for the purpose of complying with the Court's April 2015 Order by providing the Veteran with a VA examination addressing the matters of concern in the underlying JMR.  

In connection with the claim for service connection for an acquired mental disorder presented as anxiety and alcohol abuse, secondary to pain of the back and neck and pain medications (raised in the representative's March 2015 statement) the Veteran was scheduled for a VA psychiatric examination in March 2016.  The report thereof states that the Veteran (a forensic psychiatrist) wanted to know the purpose of the examination and, after it was explained to him he reported that "I did not request this, there is no basis for this", and that while a service representative had put in a number of claims he did not wish to have the examination and did not recall having requested it.  He stated to the examiner that he had no psychiatric disorder and further stated that "let's not do it" and he left.  

From the foregoing, it is not clear to the Board whether the Veteran has withdrawn any claim for service connection for a psychiatric disorder.  A valid withdrawal must be explicit, unambiguous, and done with a full understanding of the consequences.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  When there are multiple claims on appeal, the withdrawal "must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal."  38 C.F.R. § 20.204(b).  See also Kalman v. Principi, 18 Vet. App. 522, 524 (2004).  Accordingly, the matter of whether the Veteran has withdrawn a claim for service connection for a psychiatric disorder is referred to the RO for clarification.  

As to the other claims for service connection, i.e., a disorder manifested by constipation and for GERD, a December 2015 VA memorandum states that the Appeals Management Center had determined that these matters require immediate attention by the RO.  

However, the Board notes that at this time it still does not appear that any action has been taken by the RO as to these matters, i.e., service connection for a disorder manifested by constipation and for GERD.  Thus, the RO should write the Veteran and clarify whether he is in fact claiming service connection for a gastrointestinal disorder, claimed as constipation (which is a symptom and not a disability) and for GERD.  If he replies in the positive, furnish him the appropriate notice required under the Veterans Claims Assistance Act of 2000 (VCAA) and undertake any needed evidentiary development.  See 38 C.F.R. § 19.9(b) (2015).  

The case has now been returned for appellate consideration.  


FINDINGS OF FACT

1.  Since November 18, 2004, flexion of the Veteran's cervical spine has not been to 15 degrees or less; there is no cervical vertebral fracture; there is no ankylosis, either favorable or unfavorable of the cervical spine; and he does not have incapacitating episodes requiring bed rest prescribed by a physician.  

2.  The Veteran's cervical spondylosis does not present an exceptional or unusual disability picture.  

3.  The Veteran's lumbar spondylosis with DDD, SP L4-5 laminectomy does not present an exceptional or unusual disability picture.  

4.  The Veteran has a medical degree and work experience as a forensic psychiatrist.  

5.  The Veteran's service-connected disabilities are: left lower extremity radiculopathy with foot drop, rated 30 percent; cervical spondylosis, rated 20 percent; lumbar spondylosis with DDD, SP L4-5 laminectomy, rated 20 percent; right lower extremity radiculopathy, rated 10 percent; hypertension, rated 10 percent; right upper extremity radiculopathy, rated 10 percent; left upper extremity radiculopathy, rated 10 percent; and noncompensable ratings are assigned for spondyloarthropathy of the thoracic spine, a left varicocele, a scar of the right chest was SP excision of basal cell carcinoma, and melanoma in situ.  With a bilateral factor of 4.9 percent there is a combined disability rating of 70 percent; he is also entitled to SMC on account of loss of use of one foot and is entitled to automobile and adaptive equipment.  

6.  The Veteran's service-connected disabilities preclude obtaining and retaining substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent from November 18, 2004, for cervical spondylosis on a schedular basis are not met.  38 U.S.C.A. § 1115, 5107(b) (West 2002); 38 C.F.R. §§ 43.102, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes 5237, 5238, and 5239 (2015).  

2.  The criteria for an extraschedular rating for cervical spondylosis are not met.  38 C.F.R. § 3.321(b)(1) (2015).  

3.  The criteria for an extraschedular rating for lumbar spondylosis with DDD, SP L4-5 laminectomy are not met.  38 C.F.R. § 3.321(b)(1) (2015).  

4.  The criteria for a TDIU rating are met.  38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Except for the TDIU rating, the Veteran's claims arise from a disagreement with initial disability ratings upon granting service connection.  However, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such is the case here.  Prior to the RO's May 2002 and June 2003 grants of service connection for the cervical and lumbar spine disabilities, the Veteran was notified (by an October 2001 letter) of the evidence needed to establish the underlying issues.  After receiving notice of the award of service connection for the disabilities here at issue, the Veteran perfected a timely appeal with respect to the ratings initially assigned to the grants.  Thus, no further section 5103(a) notice is required.  As to the claim for a TDIU rating, the Veteran was provided notice by letters in May 2003 and again in October 2007.  Moreover, that the Veteran has been provided with various communications, including the notice of the May 2002 and June 2003 rating decisions; July 2003 and October 2009 statements of the case (SOCs); October 2009, December 2011, and December 2013 supplemental statements of the case (SSOCs); and an October 2010 letter from the RO that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In sum, the procedural requirements of the law have been satisfied.  No further due process development of notification of these increased rating claims is required.  Moreover, as to the claim for an increased rating for the cervical spine disorder since November 18, 2004, the Court's Order, incorporating the JMR, did not find that there was any deficiency as to the notice provided to the Veteran.  

Additionally, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims. There is no reasonable possibility that further assistance would aid in substantiating these claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, as well as VA and private treatment records.  

Also, the Veteran was afforded multiple VA examinations throughout the course of this appeal.  In this regard, the JMR stated that as to the June 2012 VA examination did not "address any additional functional limitations due to fatigue, weakness, or flare-ups in terms of range of motion" and also did not "quantify what, if any, additional functional limitations were caused by such factors as flare-ups, weakness, and fatigue in terms of additional limitation of motion" and, moreover, "failed to discuss [the Veteran's] additional functional limitations with regard to fatigue and weakness."  As such, that examination failed to comply with the Board's May 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

To comply with the Court's Order, in September 2015 the Board remanded this case as to the issue of an increased rating for the cervical spine disorder since November 18, 2004.  

That examination was conducted in November 2015.  At that time the examiner was unable to opine as to whether pain, weakness, fatigability or incoordination significantly limited functional ability during flare-ups without resorting to speculation because the Veteran was not examined during a flare-up.  Nevertheless, based on the findings as to the absence of localized tenderness, guarding, or muscle spasm of the cervical spine as well as other findings, including there being no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed and treatment by a physician in the past 12 months, it was opined that the Veteran's cervical spine condition did not impact on his ability to work.  Moreover, the examiner found that the Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  Additionally, pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  

As to functional loss during a flare-up, absent an examination being conducted during an actual flare-up there is no means, as the VA examiner stated, to determine any additional functional loss during a flare-up.  In this regard, neither the Veteran nor his representative have suggested any means by which a flare-up may be predicted in such a manner as to allow VA to schedule the Veteran for a rating examination at such a time.  Accordingly, the Board finds that there has been substantial compliance with the Court's Order.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

With respect to the claims for extraschedular ratings and for a TDIU rating the April 2015 Board remand noted that the prior May 2012 Board remand had requested an opinion as to whether the service-connected spinal disabilities caused marked interference with employment.  The April 2015 remand requested that either a VA vocational rehabilitation counselor, or other appropriate person, provide opinions as to whether the service-connected disorders caused marked interference with employment and whether they precluded an ability to secure or maintain a substantially gainful occupation, as well as to suggest the type or types of employment as to which the Veteran would be capable of engaging.  

However, the determination of whether a Veteran is capable of obtaining and retaining substantially gainful occupation is, ultimately, a determination that must be made by VA adjudicators and not by VA medical personnel.  The same is true as to the similar question of whether service-connected disorders cause marked interference with employment.  Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

"VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  Geib v. Shinseki, 733 F3d. 1350, 1353-54  (Fed. Cir. Oct. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  "Indeed, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib, Id.; see also Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

As to the Board's request that a suggestion be made as to the type or types of employment as to which the Veteran would be capable of engaging, "a TDIU determination does not require any analysis of the actual opportunities available in the job market."  See Pederson v. McDonald, No. 13-1853, slip op. (U.S. Vet.App. Feb. 13, 2015) (en banc) (also rejecting the contention that the Board could have or should have more precisely parsed the extent that unemployability was caused by his service-connected disabilities versus his non-service-connected disabilities); see also Smith v. Shinseki, 647 F.3d 1380, 1385 (Fed. Cir. 2011).  

The adequacy of the examination and medical opinion obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

The Board has thoroughly reviewed all the evidence and while obligated to provide supporting reasons and bases, it does not have to discuss, in detail, all of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000).  This analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that any evidence not explicitly discussed has been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000); and Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007) ("There is a presumption that [VA] considered all of the evidence of record," and the mere failure by the board to discuss a particular piece of evidence is insufficient to rebut that presumption).   

Background

Private treatment records document the Veteran's treatment for his cervical spine disability.  A March 2001 private medical consultation noted that in 1999 the Veteran had decompressive laminectomies at two levels with probable foraminotomies at L4-5 and L5-S1.  He had retired from the Public Health Service because of back and leg symptoms.  

VA and private treatment records document the Veteran's treatment for his lumbar spine disability.  Specifically, an MRI dated March 2001 yielded an impression of advanced lumbar degenerative changes.  Private electrodiagnostic testing in March 2001 revealed findings suggestive of chronic left lumbar plexopathy and more acute appearing right S1 radiculopathy.  

A private treatment record by Dr. K. in September 2001 revealed that the Veteran had active lumbar flexion to 78 degrees, extension to 26 degrees, right flexion to 30 degrees, left flexion to 30 degrees, right rotation to 41 degrees, and left rotation to 38 degrees.  A September 2001 private treatment record from P.D., M.D. noted the Veteran's complaints of left leg pain but not right leg pain.  His reflexes were 1+ in the right knee and absent in the left knee, and ankle reflexes were 1+ bilaterally.  There was no objective sensory loss.  He was able to stand on his heels and toes well.  There was trace weakness in the left quadriceps but otherwise no weakness in the lower extremities.  A November 2001 MRI documented moderate-marked DDD of the lower lumbar spine; SP L4-L5 laminectomy, no significant instability on flexion/extension views; and osteoarthritic degenerative change and mild sclerosis.  A private treatment record dated January 2002 noted that the Veteran was able to bend forward and nearly touch the floor while bending the knees only slightly.  He had impaired knee and ankle reflexes but no sensory disturbance.  A private neurological examination from S.A., D.P.M. was normal.  A November 2001 VA treatment record documented back pain. 

A May 2001 MRI noted an impression of spondylosis as well as a history of right upper extremity radiculopathy.  A December 2002 treatment record by J.Y., M.D., documented the Veteran's complaints of neck pain.  On physical examination at that time there was reduced cervical motion in all planes but particularly in extension and right lateral side bending.  He also had tightness in the short paraspinal muscles on the right side.  Active Spurling's maneuver was mildly positive.  Muscle stretch reflexes were 2+ at the biceps, triceps and brachioradialis, bilaterally.  There were no upper motor neuron signs.  Sensation to light touch was decreased along the index finger and along the dorsum of the thumb.  There were no Tinel's over any peripheral nerves.  Strength was full in the interossei, wrist flexion and extension, and elbow flexion and extension.  Pulses were intact.  The diagnosis was cervical spondylosis with C6 radiculitis. 

An October 2002 EMG test revealed electrodiagnostic evidence of right median neuropathy at the left over the wrist, which was predominantly neuropraxic in nature. There was also evidence of cervical radiculitis at a posterior ramus level only.  MRIs of the cervical spine dated December 2002 and January 2003 revealed multi-level cervical DDD with multi-level radiculopathy with right arm weakness.  The Veteran reported weakness in his right arm in January 2003 as well as numbness in his right thumb in April 2003.  A private treatment record from V.B., M.D., dated September 2005 observed that the Veteran had full range of neck motion.  Dr. V.B. also reported that a December 2005 EMG revealed moderate, chronic, bilateral median nerve entrapments at the wrists (carpal tunnel syndrome (CTS)), left more than right, superimposed upon a moderate relatively symmetrical chronic axonal sensorimotor polyneuropathy.  Dr. V.B. noted that the EMG was compatible with bilateral carpal tunnel syndrome but there were no findings of cervical radiculopathy.  

April 2001, February 2003, August 2004, October 2004, and August 2006 treatment records note use of epidural injection treatment.  

The Veteran was provided a VA examination in February 2002 at which time he reported minimal neck pain, and normal neck mobility.  He reported that he had had a L4-5 laminectomy, and that now he was unable to walk or sit very long in one position.  He was able to swim satisfactorily and he did water aerobics.  He also noted numbness and tingling on the medial aspect of the left foot.  Upon physical examination, the Veteran was almost able to touch his toes.  He evidenced forward flexion of 80 degrees.  Repeated movement increased the pain.  Lateral motion was fairly normal, and backward motion was normal as well.  He did not repeat the motions at all.  Peripheral pulses were excellent throughout and all pulses were present.  However, the examiner noted significant muscle atrophy of the left leg, including the left thigh, and deep tendon reflexes on the left side were diminished, although there was no sensory loss despite the Veteran's complaints of numbness and tingling.  The diagnosis was lumbosacral osteoarthritis with disc disease and instability.  It was not possible to perform DeLuca maneuver because he would not repeat motion of the spine due to the possibility and fear that he might have severe pain.  

An August 2004 MRI at the Hospital for Special Surgery revealed a transitional vertebra at the lumbosacral junction that was designated as a partially lumbarized S1.  There was multi-segmental lumbar disc degeneration but no lumbar disc herniation.  There was severe stenosis of the left neural foramina at L3-4 resulting in impingement of the left L3 nerve root.  There was neural foraminal stenosis at L4-5 and L5-S1 resulting in impingement of the L5 and left L4 nerve roots.  Electrodiagnostic testing revealed cervical radiculitis and evidence of chronic active left L5-S1 radiculopathy.  

The Veteran underwent a VA examination in November 2004 at which time he complained of pain in his neck which radiated to his trapezius muscles and his right arm, without flare-ups, and low back which radiated to both feet with flare-ups twice weekly but without additional limitation of function.  He used no assistive devices.  He engaged in no repetitive activities.  He had not been told to stay in bed by a physician in the last 12 months.  Upon examination, there was no tenderness on palpation of the spinal processes of the cervical vertebra posteriorly.  There was no lateral tenderness discernible.  There was some tenderness in the trapezius muscles, bilaterally.  Range of motion in the cervical spine was flexion to 20 degrees, extension to 20 degrees, lateral bend left 25 degrees, lateral bend right 25 degrees, rotation left 35 degrees, and rotation right 30 degrees.  There was no additional loss of motion due to fatigue, weakness, or lack of endurance.  There was an absent biceps reflex on the right, but 2+ on the right and triceps reflexes were 2+ and symmetrical.  Forearm extensor reflexes were symmetrical and brisk.  He had good grip strength, good pinch strength, no finger abduction strength, and no discernible sensory deficit.  He had weakness of elbow flexion on the left, but elbow extension was strong, bilaterally.  He had some tenderness in the trapezius muscles, bilaterally.  An X-ray report revealed an impression of cervical arthritis.  The diagnosis was multi-level disc disease, C3/C4 through C7/T1 associated with osteoarthritis and a muscle spasm.  

Also at that examination the Veteran complained of low back pain, and reported using a cane.  He had difficulty walking for more than ten minutes.  He reported flare-ups about twice a week with increases in pain which lasted 20 minutes, but did not have any additional limitation of function during that time.  He noted radiating pain to his right and left lower extremities.  He had not been told to stay in bed by a physician during the past 12 months.  

On physical examination the Veteran walked well on a flat surface but had difficulty getting up on his toes.  He was able to walk on his heels.  Range of motion testing revealed forward flexion to 80 degrees, extension to 50 degrees, lateral bend left to 20 degrees, lateral bend right to 20 degrees, left rotation to 30 degrees, and right rotation to 30 degrees.  There was no additional loss of motion due to fatigue, weakness, or lack of endurance.  There was no loss of motion during flare-ups.  No spinal muscle spasms could be palpated.  There was no lateral tenderness discernible.  The Veteran had an absent knee jerk on the left, and 2-3+ knee jerk on the right.  Ankle jerks were 1-2+, bilaterally.  He had good posterior tibial pulses bilaterally.  He had some weakness of great toe extensor function on the left.  He had no tenderness in the sciatic notches or over the trochanters, but he had a positive Trendelenburg test for gluteal weakness on the left.  The diagnosis was disc disease at L3/L4 through L5/S1; mild to moderate osteoarthritis of the vertebrae and degenerative changes of the facets; and bilateral scoliosis.  

A treatment record from Spine & Rheumatology Therapy dated July 2005 noted 100 percent flexion, 25 percent extension, 25 percent right side bending, and 25 percent left side bending.  A private treatment record from Dr. V.B. dated September 2005 notes mildly diminished sensation in the lower extremities and absent deep tendon reflex at the left patella, markedly diminished at the left brachioradialis and the Achilles, bilaterally, minimally diminished at the right brachioradialis and right patella with the others being normal.  The toe signs were down-going.  Physical therapy records dated from September to November 2006 document the Veteran's complaints of lower back pain.  

On VA examination of the Veteran's cervical spine in September 2009 he continued to complain of chronic neck pain.  He also reported fatigue of the neck and weakness of the hands after sitting for a prolonged period.  He stated that flare-ups occurred weekly, lasted hours, and were precipitated by walking and alleviated by medication and rest.  He did not report incapacitating episodes or use of assistive devices.   

Upon physical examination the Veteran's head position was normal but his pelvis was tilted to the left.  His gait was abnormal because he limped, favoring his right leg and foot.  There was no cervical spine ankylosis. There was also no evidence of spasm, atrophy, guarding, tenderness, or weakness.  Range of motion revealed flexion to 45 degrees, extension to 45 degrees, left lateral flexion to 45 degrees, left lateral rotation to 60 degrees, right lateral flexion to 45 degrees, and right lateral rotation to 60 degrees.  Although there was objective evidence of pain on motion, there were no additional limitations after three repetitions of range of motion.  It was noted that a July 2008 MRI of the Veteran's neck had revealed multi-level degenerative discopathy/facet joint arthropathies associated with disc protrusions with secondary central spinal canal stenosis and neural foramina narrowing at the specific levels.  

Motor examination of the upper extremities was essentially normal with the exception of 4/5 noted for finger abduction on both the left and right.  Sensory and reflex examinations of the upper extremities were normal.  Muscle strength testing revealed a grade of 5/5 at the radial and medial aspects and grade of 4/5 at the ulnar aspect.  There was mild functional motor impairment as well as weak grip with the right and left 5th fingers.  The diagnosis was cervical stenosis, multi-level degenerative discopathy/facet joint arthropathies.  The examiner stated that the Veteran's neck pain caused significant impairment due to fatigability when he sits for too long.  

On VA examination of the Veteran's lumbar spine in September 2009 he reported that he could only walk for 10 minutes, and exercised by using a stationary bicycle for 20 minutes.  He also reported fatigue, weakness, and flare-ups which occurred weekly and lasted hours in duration.  He was able to perform all activities of daily living. 

On physical examination the Veteran's gait was abnormal, limping and favoring the right leg and foot.  There was evidence of lumbar lordosis but no gibbus, kyphosis, lumbar flattening, scoliosis, reverse lordosis, or ankylosis.  There was also no spasm, atrophy, guarding, tenderness, or weakness.  There was no muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion to 60 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, left lateral rotation to 25 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 25 degrees. There was objective evidence of pain on active range of motion.  There was also objective evidence of pain following repetitive motion, but no additional limitation after three repetitions of range of motion.  

Motor examination revealed 4/5 left knee extension, 4/5 left ankle dorsiflexion, 4/5 left ankle plantar flexion, and 1/5 great toe extension with otherwise normal findings.  The examiner stated that there was no functional motor impairment of the right foot but there was difficulty lifting the left leg.  Sensation was intact throughout the lower extremities.  There was mild atrophy proximal to the left knee.  The Veteran was able to put full weight bearing on both legs.  However, there was muscle atrophy of the left leg.  Reflex testing was normal.  The diagnosis was advanced lumbar spondylosis, SP L4 and L5 laminectomy, with ongoing lumbar radiculopathy; annular disc protrusion at multiple levels with probable mild neural foramina encroachment at the L4-L5 level on the left; and spondyloarthropathy of the thoracic spine.  

In compliance with the October 2010 Board remand the case was sent to a VA healthcare provider to address whether the service-connected disorders alone would prevent the Veteran from obtaining or keeping gainful employment in keeping with his educational and occupational background.  

It was stated that the Veteran's hypertension was not an impediment to his ability to perform physical and sedentary activities.  The rationale was that his blood pressure was controlled and he had no record of hospitalization or complications due to hypertension.  As to cervical stenosis, he had multi-level degenerative discopathy/facet joint arthropathies associated with disc protrusions with secondary central spinal canal stenosis and neural foraminal narrowing.  He also had bilateral cervical radiculopathy.  These two conditions caused significant functional limitations and "is attributed to his ability to perform gainful employment that requires physical activities but not sedentary type activities."  The rationale was that his neck pain also caused significant impairment due to fatigability when he sat too long.  

Also, the Veteran had advanced lumbar spondylosis with SP L4-5 laminectomy with ongoing lumbar radiculopathy of both lower extremities, and neuropathy consisting of left foot drop.  These conditions caused significant functional limitations and "is attributed to his ability to perform gainful employment that requires physical activities but not sedentary type activities."  The rationale was that his functional limitations in this regard were due to constant pain and radiculopathy with left foot drop.  He was very limited with walking.  He could not run or jog.  He could not play sports, e.g., golf, due to weakness of the left leg and difficulty bending down.  Functional impairment due to the radiculopathies and foot drop was an inability to run and walk long distances, otherwise these disabilities did not prevent him from performing his daily activities.  

It was also observed that at his last VA examination, in September 2009, the Veteran was able to perform all activities of daily living and house chores.  He was taking care of his 91 year old mother.  He could ride a stationary bike for 20 minutes and walk for 10 minutes.  Intermittently, he had physical therapy for his lower extremities.  He was able to drive and travel by air but could not bend down to tie his shoes.  

On VA examination in June 2012 the Veteran's cervical spine disability was reported as "moderate."  He described having fatigue of the neck and weakness of the hands after sitting for a prolonged period.  He related having flare-ups which were moderate in nature and occurred once a month, lasted two days, and were precipitated by excessive activities and alleviated by medication and rest.  His functional impairment was that he was unable to walk longer and that both hands were weak.   

On physical examination the Veteran's head position was normal but he had an abnormal gait, because his posture tilted left.  There was no evidence of cervical spine ankylosis, spasm, atrophy, guarding, tenderness, or weakness.  Range of motion testing revealed flexion to 40 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, left lateral rotation to 60 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 60 degrees.  The Veteran had pain with all range of motion movements at the maximum range of movements.  There was no additional limitation of motion after three repetitions.  Motor examination was essentially normal with the exception of 4/5 finger abduction.  Sensory and reflex examination was normal.  Muscle strength was 5/5 in the muscles innervated by the radial and medial nerves and 4/5 at the muscles innervated by the ulnar nerves.  There was mild functional motor impairment and weak grip of the right and left 5th fingers.  The diagnosis was cervical stenosis, multi-level degenerative discopathy/facet joint arthropathies.  The examiner reported that the Veteran's neck pain caused significant impairment due to fatigability when he sat too long.  

As far as the right upper extremity radiculopathy there was difficulty in determining the severity of the service-connected radiculopathy because the Veteran had had an injury after the service when somebody tried to rob him in 2009.  He had been hit on the neck with Karate chop and he fell and broke his right forearm, which required surgery, open reduction and internal fixation of the right forearm, with hardware still retained in the forearm.   Symptoms from that injury after the service could overlap and it was not possible to differentiate them from the symptoms arising from cervical radiculopathy of the right upper extremity.  

On VA examination of the Veteran's lumbar spine in June 2012 he complained of low back pain and fatigue and weakness, as well as having moderate flare-ups that occurred once a month and lasted for two days in duration.  His functional impairment was inability to walk longer.  He denied decreased motion, stiffness, spasms, and incapacitating episodes.  He did not use assistive devices.  He was able to perform all activities of daily living. 

On physical examination the Veteran's gait was abnormal because he favored his right leg and foot.  There was evidence of lumbar lordosis but no gibbus, kyphosis, list, lumbar flattening, scoliosis, reverse lordosis, or ankylosis.  There was no spasm, atrophy, guarding, tenderness, or weakness.  Range of motion testing revealed flexion to 70 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, left lateral rotation to 20 degrees, right lateral flexion to 15 degrees, and right lateral rotation to 20 degrees.  There was pain at the maximum range of movement.  Although there was objective evidence of pain following repetitive motion, there was not additional limitation of motion.  The diagnosis was advanced lumbar spondylosis SP L4 and L5 laminectomy, with ongoing lumbar radiculopathy; annular disc protrusion at multiple levels with probable mild neural foramina; and spondyloarthropathy of the thoracic spine.  Motor examination revealed 4/5 left knee extension, 4/5 left ankle dorsiflexion, 4/5 left ankle plantar flexion, and 1/5 great toe extension with otherwise normal findings.  There was no functional motor impairment of the right foot but the Veteran had difficulty lifting the left leg.  Sensation was intact throughout the lower extremities, and there was mild atrophy proximal to the left knee.  The Veteran was able to put full weight bearing on both legs.  However, there was muscle atrophy of the left leg.  Reflex testing was normal.  The examiner reported that the Veteran's functional limitation due to his lumbar spine was due to constant pain and radiculopathy with mild foot drop of his left foot.  He was very limited with walking.  He is not able to run or jog, or play sports such as golf due to weakness of his left leg and difficulty bending down.  

In a September 2014 addendum to the June 2012 VA examination an opinion was rendered as to whether the Veteran's cervical spine disability, lumbar spine disability, or hypertension, alone or in the aggregate, caused marked interference with employment, including the functional limitations that were associated with the Veteran's service-connected disabilities and their effect on the Veteran's employment.

It was noted that the Veteran was 70 years of age.  As to his occupation history, he was a retired national health service forensic psychiatrist United States Public Health Service.  He said he had stopped working in June 1999 or 2000 because he had to have back surgery of the lumbar spine and he did not go back to work after that.  He had taken a regular retirement and had not worked since then.  

The Veteran was likely to be able to do sedentary type of work.  The Veteran's lumbar spine conditions, and to a lesser extent his cervical spine disabilities were likely to make it difficult for him to do any physically demanding job, due to pain in the spine.  His hypertension was not likely to affect employment.  As noted above he said he retired from his job about 14 years ago, because of his back surgery. 

A December 2013 Disability Benefits Questionnaire (DBQ) VA examination for hypertension noted that the Veteran was service connected for hypertension and has also been found to have left ventricular hypertrophy (LVH) stemming from hypertension.  He had not had a myocardial infarction and did not have congestive heart failure.  There was no evidence that the Veteran's finding of mild LVH was evidence of any type of diagnosed heart disease stemming from hypertension. There was no evidence for left ventricular dysfunction (i.e. normal ejection fraction and myocardial wall size).  

A March 2013 VAOPT record noted that the Veteran was to be given medication for peripheral neuropathic pain.  A December 2013 VAOPT record noted that he had left foot drop, for which he was to be referred to prosthetics.  

VA outpatient treatment (VAOPT) records include January 2014 note that the Veteran had weakness and numbness of the left lower extremity.  A March 2014 entry noted that the Veteran now had scoliosis and that an outside physician had recommended that he use a brace.  

On VA DBQ examination in November 2015 of the Veteran's cervical spine he complained of neck pain which was sharp and sometimes ached the whole day.  Physical activity made it worse.  He said that he had a lot of pain in left hand in the past 5 years and it occurred when he moved the left arm a lot.  The pain was localized to the proximal 1st and 4th digit areas.  He complained of weakness of the right hand for the last 15 years, such as difficulty opening a gas cap if it was very tightly closed.  He was right handed.  As to flare-ups relative to his cervical spine, he reported that physical activity made it worse.  He did not any functional loss or functional impairment of the cervical spine (neck) regardless of repetitive use.  

On physical examination flexion of the cervical spine was to 40 degrees, extension was to 20 degrees, lateral bending was to 30 degrees to the right and to the left, and rotation was to 60 degrees to the right and to the left.  Pain was noted in all planes of motion but did not cause functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the cervical spine.  He was able to perform repetitive use testing with at least three repetitions but there was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time. 

The examination was not conducted during a flare-up and the examination findings were neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  As to whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups, the examiner was unable to opine without resorting to speculation because the Veteran was not examined during a flare-up.  However, there was no localized tenderness, guarding, or muscle spasm of the cervical spine.  Strength in both upper extremities, at all measured points, was normal at 5/5 and there was no muscle atrophy.  Deep tendon reflexes were 2+ in both upper extremities and sensation to light touch was normal.  There was no ankylosis of the cervical spine.  It was reported that he had no radicular pain or other signs or symptoms of radiculopathy; on the other hand, it was reported that he had intervertebral disc syndrome (IVDS) of the cervical spine but he had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  He did not use an assistive device for ambulation.  He did not have a vertebral fracture with loss of 50 percent or more of height.  It was reported that the Veteran's cervical spine condition did not impact on his ability to work.  It was noted that he had bilateral carpal tunnel syndrome (CTS).  There was electrodiagnostic evidence of right median neuropathy at the level of the wrist, it was predominantly neuropraxic in nature.  There was evidence of chronic radiculitis at a posterior ramus level only.  There is evidence of chronic active left L5-S1 radiculopathy.  Later tests had found moderate, chronic, bilateral median nerve entrapments at the wrists (CTS) on the left more than right, superimposed upon a moderate relatively symmetrical chronic axonal sensorimotor polyneuropathy.  

On VA DBQ examination in November 2015 of the Veteran's lumbar spine his main complaint was lower back pain.  He reported that he had slipped about 2 1/2 to 3 years ago and an Orthopedist had told him that he had injured his sacroiliac joint.  He did not report having flare-ups of the thoracolumbar spine and did not report having any functional loss or functional impairment of the thoracolumbar spine, regardless of repetitive use.  

On physical examination the Veteran's lumbar flexion was to 80 degrees, extension was to 30 degrees, right and left lateral bending were to 15 degrees, and rotation in each direction was to 30 degrees.  The examiner stated that limited motion did not contribute to functional loss and that while there was pain in all planes of motion, it also did not result in or cause functional loss.  There was no pain on weight-bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  He was able to perform repetitive use testing with at least three repetitions but there was no additional loss of function or range of motion after three repetitions.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  With respect to flare-ups it was recorded that "[n]o response provided."  There was no guarding or muscle spasm of the thoracolumbar spine.  Strength in the lower extremities was normal, at 5/5, at all tested sites.  However, there was muscle atrophy in the left lower extremity.  Reflexes were 2+ in the lower extremities except for being absent (at 0) at the left knee.  Sensation to light touch was normal in the lower extremities.  Straight leg raising was negative, bilaterally.  It was reported that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no thoracolumbar ankylosis.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition, e.g., bowel or bladder problems or pathologic reflexes.  Nevertheless, the examiner reported that the Veteran had IVDS of the thoracolumbar spine.  He had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  He did not use any assistive device(s) as a normal mode of locomotion.  He did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  

The examiner stated that as to an impact on the Veteran's ability to work he was unable to walk long distances.  There was mild wasting of the left lower extremity caused by the lumbar spine disorder.  Left ankle plantar flexion and dorsal flexion strength were 4/5 because of the lumbar spine disorder.  Strength of left great toe plantar flexion and dorsal flexion were 4/5 because of lumbar spine disorder.  Veteran had bilateral lumbar radiculopathy.  The left knee DTR was absent due to the past lumbar laminectomy surgery.  Also, there was a linear lumbar spine scar which was 14 cms. long by 0.2 cms. wide, which was well healed, nontender, and did not interfere with movements of the spine.  He was able to walk independently.  He had functional impairment due to lumbar spine condition, and not due to a thoracic spine condition. 

A Rating greater than 20 percent Since November 18, 2004, for Cervical Spondylosis on a Schedular Basis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  

In increased rating claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings for each distinct time period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

While 38 C.F.R. §§ 4.1 and 4.2 require that each disability be viewed "in relation to its history" to "accurately reflect the elements of disability present," a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

Range of motion ratings under 38 C.F.R. § 4.71a do not subsume 38 C.F.R. § 4.40, and 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups.  38 C.F.R. §§ 4.40 and 4.45 requires that the disabling effect of painful motion be considered when rating joint disabilities.  DeLuca v. Brown, 8 Vet. App. 202, 025-06 (1995).  Pursuant to 38 C.F.R. § 4.40, "[d]isability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  Further, functional loss "may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Functional impairment may be due to pain, including during flare-ups, or from repetitive use.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  Id.   

Under Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) pain, by itself, does not constitute a functional loss warranting a higher rating under VA regulations that evaluate disability based upon range-of-motion loss in the musculoskeletal system; rather, "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed coordination, and endurance in order to constitute functional loss."  However, the regulatory provisions describing functional loss due to musculoskeletal disability, e.g., 38 C.F.R. §§ 4.40 (functional loss), 4.41 (History of injury), 4.45 (the Joints) , and 4.49 (Painful Motion), are intended to be used in understanding the nature of service-connected disabilities, after which a rating is determined based on explicitly listed rating criteria and the discussions of functional loss in the general regulatory provisions do not supersede requirements for a higher rating specified in schedule of ratings or provide a basis for a separate rating.  Thompson v. McDonald, 815 F.3d 781 (Fed.Cir. March 8, 2016).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge, such as symptoms of pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is competent to describe symptoms and their effects on employment or daily activities.

Because DC 5003 requires that "satisfactory of evidence of pain" be "objectively confirmed," a veteran's testimony, alone, is not enough.  For the minimum compensable rating for motion which is painful but not actually limited to a compensable degree, a claimant's bare statement is not satisfactory evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415 (2015) (per curiam) (holding that painful motion may be "objectively confirmed" by either a clinician, including a claimant's assertion of painful joints that is confirmed by a clinician's statement there is a history of "recurrent" joint pain or a layperson who witnessed the veteran experience difficulty walking, standing, or sitting, or display a facial expression, such as wincing, indicative of pain).  

In other words, satisfactory lay evidence of painful motion also includes lay descriptions from other than the Veteran of painful motion; lay observations of witnesses of painful motion, lay statements of observed visible behavior or facial expressions during painful motion, as well as lay reports of  difficulty walking, standing, sitting, or undertaking other activity.  Petitti v. McDonald, No. 13-3469, slip op. (U.S. Vet. App. October 28, 2015) (per curiam).  

The rating criteria for evaluating service connected spinal disabilities were amended effective September 26, 2003, except that the criteria for the evaluation of intervertebral disc syndrome (IVDS) were previously amended effective September 23, 2002.  Because the time frame at issue in this case is only since November 18, 2004, on the revised rating criteria are applicable.  

The spinal rating criteria effective September 26, 2003, provide for evaluations with or without symptoms such as pain (radiating or not), stiffness, or aching and thus encompasses and takes into account those symptoms and removes any requirement that there be any of these symptoms to assign any evaluation.  68 Fed. Reg. 51454 (August 27, 2003).  Note (6) to the revised criteria provides that the thoracolumbar and cervical segments of the spine are to be separately evaluated except when there is unfavorable ankylosis of both segments which will then be rated as a single disability.  

The spinal rating criteria revised on September 26, 2003, also provided that IVDS may be evaluated under either the IVDS criteria based on incapacitating episodes, or under the criteria for evaluating spinal disabilities, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  68 Fed. Reg. 51454, 51455 (August 27, 2003).  

The spinal rating criteria revised on September 26, 2003, also provided that pain alone cannot be evaluated without being associated with an underlying pathologic abnormality.  68 Fed. Reg. 51454 (August 27, 2003).  Thus, an evaluation based on pain alone would not be appropriate unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  68 Fed. Reg. 51454, 51455 (August 27, 2003).  

The spinal rating criteria provide at Note (3) that in exceptional cases an examiner may state that the spinal range of motion (rounded to the nearest 5 degrees as provide in Note (4)) should be considered normal even if it does not conform to the normal range of motion stated in Note (2), but that an explanation of the cause is required, e.g., age, body habitus, neurologic disease or other factors nor the result of spinal diagnosis or injury.  

The spinal rating criteria at Note (5) defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The spinal rating criteria provide for assigning an evaluation based on limitation of motion of a particular spinal segment in one plane or the limitation of the combined range of motion of that spinal segment.  

In a claim for an increased rating for a service-connected spinal disability, the Board may adjudicate whether a separate compensable rating is warranted for neurological disability from the radicular component without the RO having first addressed entitlement to secondary service connection for such radicular component.  This is because the Board does not lack jurisdiction over issues that were not explicitly discussed by the RO if the issues are related to the matter on appeal; rather, "[o]nce the Board has jurisdiction over a claim, ... it has the authority to address all issues related to that claim, even those not previously decided by the RO."  Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (en banc) (emphasis added); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  

As to the cervical spinal segment, a 30 percent rating may be assigned on the basis of limitation of forward flexion to 15 degrees or less or for favorable ankylosis of the entire cervical spine.  A 40 percent rating may be assigned on the basis of unfavorable ankylosis of the entire cervical spine.  A 100 percent rating may be assigned on the basis of unfavorable ankylosis of the entire spine.  

Note (2) of the spinal rating criteria revised on September 26, 2003, provides that for calculation of combined range of motion the maximum motions of the cervical spine are 45 degrees of forward flexion, 45 degrees of backward extension, 45 degrees of lateral bending either to the right or the left, and 80 degrees of rotation either to the right or left and the normal combined range of motion shall be 340 degrees.  

In setting for guidelines for evaluation of IVDS under 38 C.F.R. § 4.71a, DC 5293, VAOGCPREC 36-97 requires, first, that 38 C.F.R. §§ 4.40 (functional loss may be due to pain) and 4.45 (pain on motion is a factor in joint disability) be considered and, second, that 38 C.F.R. § 3.321(b)(1), entitlement to an extraschedular rating, must also be considered.  Sanchez-Benitez v. West, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (case remanded for failure to discuss 38 C.F.R. § 3.321(b)(1) extraschedular consideration).

Note 1 of the Formula for Rating IVDS Based on Incapacitating Episodes, as revised effective September 26, 2003, states that under DC 5243 an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Generally see Note 1 to DC 5293 as in effect from September 23, 2002, to September 25, 2003.  

The Formula for Rating IVDS on Incapacitating Episodes provides that a 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted if there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted if there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted if there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is warranted.  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2014).  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.   In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115 as thin skin, absence of hair, dystrophic nails).  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  

With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.20.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

The Veteran's neurologic impairment of each upper extremity is evaluated on the basis of neuropathy of the median nerves under 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, or 8715 as, respectively, paralysis, neuritis or neuralgia of the median nerve.  The criterion for a 10 percent rating is mild incomplete paralysis of either the dominant or non-dominant upper extremity.  The next higher rating is a 30 percent for moderate incomplete paralysis of the dominant upper extremity and 20 percent for the non-dominant (minor) upper extremity.  A 50 percent rating is assigned for severe incomplete paralysis of the dominant upper extremity and 40 percent for the minor upper extremity.  A 70 percent rating is warranted for the dominant upper extremity and 60 percent for the minor upper extremity when there is complete paralysis when there is complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.

The Veteran's neurologic impairment of each lower extremity is evaluated on the basis of neuropathy of the external popliteal (common peroneal) nerve under 38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8621, or 8721 as, respectively, paralysis, neuritis or neuralgia of the external popliteal (common peroneal) nerve.  

External popliteal (common peroneal) neurological manifestations are rated under Diagnostic Code 8521, 8621, or 8721 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 30 percent when severe.  A 40 percent rating is warranted for complete paralysis (with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of the toes lost; abduction weakened; anesthesia covers the entire dorsum of the foot and toes).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8621, 8721 (for external popliteal (common peroneal) neuritis and neuralgia). 

Reasonable doubt is to be favorably resolved and is a substantial doubt, i.e., within the range of probability as distinguished from pure speculation or remote possibility, and exists when there is an approximate balance of positive and negative evidence. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  If the preponderance of the evidence is against any claim, it necessarily means that there is no approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Analysis

In this case it is undisputed that the Veteran does not have ankylosis of the entire spine.  Likewise, it is clear that he does not have ankylosis, either favorable or unfavorable, of the cervical segment of the spine.  Thus, for the next higher schedular rating he must have forward flexion of the cervical spine to 15 degrees or less.  

Here, the VA examinations in show that the Veteran's flexion of the cervical spine has consistently been to substantially greater than the required limitation of flexion to 15 degrees or less.  Thus, the Veteran is not entitled to a higher rating under the General Rating Formula for Diseases and Injuries of the Spine.  

In so finding, the Board has considered the Veteran's statements and the complaints related at the VA examinations relative to the functional impairment which he believes he has sustained due to the service-connected cervical spine disability.  However, the perception of and tolerance of pain can vary greatly among individuals.  On the other hand, objective clinical evidence is obtained by medical professionals who trained in assessing and evaluating disabilities and, as such, has greater probative value.  Pain alone does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  The Court has agreed that pain alone as a basis for a higher rating would produce such "absurd results", providing as an example circumstances where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50 percent disability rating under DC 5261 and a 30 percent disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20 percent and 30 percent respectively.  

The Veteran has at times complained of flare-ups.  However, none of the VA examinations were conducted during a flare-ups and, so, while it is conceivable that pain could further limit function, it is not feasible to attempt to express any additional limitation of motion or function in terms of additional limitation of motion as these matters cannot be determined with any degree of medical certainty during an examination when there is no flare-up.   

Here, the VA examiners either found that with repetitive use or during flare-ups the Veteran would not experience additional significant functional loss or that the Veteran could conceivable experience additional functional loss but the extent to which could not be determined to any degree of medical certainty without resort to speculation.  The Board finds that the VA examiners' opinions comply with Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  

VA examiners have clearly articulated why it is not feasible for them to portray any additional functional impairment the Veteran experiences on repetitive use or during flare-ups in terms of the degrees of additional loss in range of motion.  VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Indeed, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  As such, a higher evaluation cannot be awarded based on DeLuca.  

Accordingly, at no time during the appeal period has the impairment from the Veteran's service-connected cervical spine disability met or even approximated the scheduler rating criteria for the next higher schedular rating and, so, even after consideration of the doctrine of the favorable resolution of doubt, under 38 C.F.R. §§ 3.102, 4.3, the Board finds that his symptomatology had been stable throughout the period under appellate consideration, i.e., since November 18, 2004.  

With respect to the neurologic manifestations of the service-connected cervical spine disability which affect the upper extremities, the Board notes initially that the Veteran is right handed.  The Board also notes that the Veteran's hands and fingers are affected by bilateral CTS.  However, service connection is not in effect for CTS of either wrist or hand and service connection has not been claimed for bilateral CTS.  Thus, the manifestations affecting the Veteran's hand which are due to the bilateral CTS may not be considered for rating purposes.  Otherwise, the repeated examinations in this case have shown that the neurologic manifestations are primarily sensory in nature.  There is some evidence of weakness of the 5th finger of each hand but this is not shown to be due to other than the nonservice-connected bilateral CTS.  Accordingly, even after due consideration is given to the doctrine of the favorable resolution of doubt, higher ratings based separate ratings for the orthopedic and neurologic manifestations of the service-connected cervical spine disability are not warranted.  

Lastly, there is no evidence that the Veteran has ever had any incapacitating episodes requiring bed rest prescribed by a physician.  Thus, a rating is not warranted on the basis of the criteria set forth for the evaluation of IVDS.  


Extraschedular Ratings for Cervical Spondylosis and for Lumbar Spondylosis with DDD, SP L4-5 laminectomy

An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  This requires a three-set inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, is whether the evidence presents such an exceptional disability picture that the schedular evaluations are inadequate, necessitating a comparison between the level of severity and symptoms with the rating criteria, and if the criteria reasonably describe the symptoms and level of severity, the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating does not contemplate the symptoms and level of severity and is inadequate, it must be determined if there exists and exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, if the first two inquiries are met, then the case is referred to the appropriate VA official for consideration.  Id.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) there are no other related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  The order in which these elements are addressed is irrelevant because they both have to be met before referral is warranted.  See id.; Thun, 22 Vet. App. at 116; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).   

38 C.F.R. § 3.321(b)(1) fills in the gap left by 38 C.F.R. § 4.16(b) which provides for an extraschedular TDIU rating when there is less than total unemployability but the collective impact of service-connected disorders is not adequately compensated under the Schedule for Rating Disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other such disorders is such that the collective impact of all service-connected disorders could be greater than the sum of each individual service-connected disorders' impact or the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  

Consequently, in this case the only service-connected disorders which may either individually or cumulatively be considered are the service-connected disorders of the Veteran's cervical spine and lumbar spine.  However, as the rating schedule provides for ratings of the "thoracolumbar" spine and a noncompensable rating is assigned for spondyloarthropathy of the thoracic spine, consideration will also be given, for the purpose of extraschedular entitlement, to any impact due to the service-connected thoracic spondyloarthropathy.  

The holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) was that consideration of improvement in disability due to medication is precluded when not provided for in applicable schedular rating criteria.  However, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.  

By regulation, the rating assigned for the service-connected musculoskeletal disorders, including spinal disorders, must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Specifically, a wide rating of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  

In fact, 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as sciatic neuritis, unstable or malaligned joints, and crepitation.  

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has been manifested by painful motion, scoliosis, impaired gait, and limitation of motion due to pain, and during flare-ups.  There are also neurologic manifestations in the lower extremities as to both sensory and motor function.  Similarly, the Veteran had painful motion of the cervical spine and neurologic manifestations in the upper extremities as to both sensory and motor function.  

The schedular criteria for rating the neurologic, sensory and motor, manifestations in the lower and upper extremities takes into account numerous factors, as cited in 38 C.F.R. § 4.71a, Diagnostic Codes 8515, 8615, and 8715, as well as Diagnostic Codes 8521, 8621, and 8721.  Further, the schedular criteria for rating the thoracolumbar and cervical spinal disabilities specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, No. 14-0217 (Vet. App. Feb. 12, 2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

All the symptomatology and functional impairment described above result from the spinal dysfunction which includes imitation motion of the spinal segments, as well as pain, stiffness, and all the symptoms described by the Veteran are contemplated in the schedular ratings assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  

The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

To the extent that the activities which the Veteran reports as being impaired, e.g., prolonged standing, sitting, walking, bending, disturbance of locomotion, require spinal motion, such specific measure of motion is explicitly part of the schedular rating criteria which encompasses motion in flexion, the combined ranges of motion in all planes, as well as the absence of motion, via ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities.  

Moreover, in this case higher schedular ratings are possible; particularly if the Veteran in the future actually develops objectively confirmable symptomatology of IVDS which required bed rest prescribed by a physician, or alternatively, if he develops greater limitation of flexion of either the lumbar spine or the cervical spine, or develops ankylosis; or, additionally, he develops greater neurologic impairment from his radiculopathy of the cervical spine affecting each upper extremity or greater neurologic impairment from his radiculopathy of the lumbar spine affecting each lower extremity which would allow for a higher rating on the basis of either combining the orthopedic component with any possible neurological component or, alternatively, on the basis of IVDS under DC 5243.  

The Board finds that none of the signs or symptoms described shown in the record rendered the schedular criteria inadequate.  In addition, the Board notes that a review of the record does not reveal any evidence establishing anything unique or unusual about the symptoms of the service-connected disabilities.  

While it is true that the scheduler rating criteria do not always address the symptoms specifically described by a veteran, this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

Similarly, the effect of the service-connected spinal disabilities with respect to radiculopathies of all of the Veteran's extremities, the combined effect of certain disabilities may result in greater disability and therefore require greater compensation.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  See, e.g., 38 C.F.R. § 4.26, Bilateral Factor ("When a partial disability results from disease of injury of both arms, or both legs, or paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor in this section will be treated as 1 disability for the purpose of arranging in order of severity and for all further combinations.").

Moreover, statutes and VA's implementing regulations provide additional compensation for certain effects of service-connected disabilities, or in some instances the combined effect of more than one service-connected disability.  Under 38 U.S.C.A. § 1114(k)-(s), a veteran is entitled to SMC, in addition to the compensation payable under the VA rating schedule.  Here, the Veteran is in receipt of SMC on account of loss of use of one foot, due to service-connected foot drop of the left foot from left lower extremity radiculopathy stemming from the service-connected lumbar DDD.  See also 38 CFR 3.350.  

Also, when service-connected disabilities reach certain levels so as to render a Veteran either housebound or in need of regular aid and attendance of another SMC may be in order.  See generally 38 C.F.R. § 3.350.  The disability picture presented here is not suggestive of disability warranting such special consideration.  

Thus, threshold determination under Thun, whether the evidence presents "such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate" was not met.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Therefore, the Board finds that the record does not reflect that the disabilities of the several spinal segments are either individually or collectively so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.  

TDIU

Total disability ratings will be assigned when there is impairment of mind or body which renders it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a).  A TDIU rating may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

If a veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) but is unemployable by reason of service-connected disabilities, the RO should submit the claim to the Director for extraschedular consideration.  38 C.F.R. § 4.16(b).  

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In the determination, VA may not consider non-service-connected disabilities or advancing age.  38 C.F.R. §§ 3.341, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, a TDIU analysis must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991); see Friscia v. Brown, 7 Vet. App. 294, 295-97 (1994); Beaty v. Brown, 6 Vet. App. 532, 534 (1994); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991). 

The Veteran's service-connected disabilities are: left lower extremity radiculopathy with foot drop, rated 30 percent; cervical spondylosis, rated 20 percent; lumbar spondylosis with DDD, SP L4-5 laminectomy, rated 20 percent; right lower extremity radiculopathy, rated 10 percent; hypertension, rated 10 percent; right upper extremity radiculopathy, rated 10 percent; left upper extremity radiculopathy, rated 10 percent; and noncompensable ratings are assigned for spondyloarthropathy of the thoracic spine, a left varicocele, a scar of the right chest was SP excision of basal cell carcinoma, and melanoma in situ.  With a bilateral factor of 4.9 percent there is a combined disability rating of 70 percent; he is also entitled to special monthly compensation (SMC) on account of loss of use of one foot and is entitled to automobile and adaptive equipment. 

When a Veteran meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a), analysis of potential extraschedular entitlement to a TDIU rating under 38 C.F.R. § 4.16(b) is not required because referral of the case for extraschedular consideration is required only for those "who fail [italics added] to meet the percentage standards set forth in paragraph [4.16] (a) of this section."  See 38 C.F.R. § 4.16(a) and (b); see also Geib v. Shinseki, No. 11-1501, slip op. at 9 (U.S. Vet. App. June 7, 2012) (nonprecedential memorandum decision) (holding that in a TDIU claim, if a Veteran meets the percentage standards of 38 C.F.R. § 4.16(a), there is no reason for VA to consider the extraschedular considerations under in 38 C.F.R. § 4.16(b)).  

Here, the Veteran's service-connected disabilities of the cervical and the thoracolumbar spinal segments share a common etiology with the service-connected radiculopathies of the upper and lower extremities, i.e., they are all related to the Veteran's spinal dysfunction.  Accordingly, the Veteran meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  

In the Veteran's VA Form 21-8940, Application for Increased Compensation Based on Unemployability, in 2008 he reported having retired from the military in 2001, at which time his disabilities had affected his full-time employment and he had become too disabled to work.  He had left that employment because of his disabilities and since then had not attempted to obtain employment.  He had four years of high school education.  He also indicated "MD."  The evidence otherwise shows that following his spinal surgery he retired from the U.S. Public Health Service, as a forensic psychiatrist.  In other words, the Veteran is a highly educated physician.  

Here, there are multiple opinions of record indicating that the Veteran's service-connected disorders due not preclude substantially gainful employment of a sedentary nature.  Following the September 2009 VA examination, and in compliance with the October 2010 Board remand and opinion was obtained relative to whether the service-connected disorders alone would prevent the Veteran from obtaining or keeping gainful employment in keeping with his educational and occupational background.  The opinions expressed at that time addressed, essentially, two groups of disabilities, i.e., first the cervical spine and resultant radiculopathies of the upper extremities, and, second, the thoracolumbar spine and resultant radiculopathies of the lower extremities.  As to the first, i.e., the cervical spine and upper extremity radiculopathies, these caused significant functional limitations because the neck pain also caused significant impairment due to fatigability when he sat too long.  As to the second, i.e., the thoracolumbar spine and lower extremity radiculopathies, these also caused significant functional limitations due to constant pain and radiculopathy with left foot drop.  In this regard, there is now also evidence on file that the Veteran is in need of a prosthetic device, i.e., a brace, for his left foot drop.  Moreover, the evidence shows that he has motor impairment of the upper portion of his left lower extremity and has an impaired gait, some of which is also due to scoliosis with pelvic tilting.  

While opinions were expressed by assessments of impairments of two groups of disabilities, the question before the Board is whether all the service-connected disabilities, cumulative, cause an inability to obtain or retain substantially gainful employment.  

Even the June 2012 VA examiner found that the Veteran's neck pain caused significant impairment due to fatigability when the Veteran sat for too long a period of time.  Similarly, the June 2012 VA examiner also found that the Veteran had difficulty raising his left leg and was very limited as to his ability to walk.  

Accordingly, because the regular percentage standards for a TDIU rating under 38 C.F.R. § 4.16(a) are satisfied and resolving any doubt in favor of the Veteran, the Board finds that there is persuasive evidence establishing that despite the Veteran's extensive educational background his is incapable of substantially gainful employment due to service-connected disabilities.  In sum, the Board finds it reasonable to conclude that the evidence of record supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  


ORDER

Entitlement to an initial rating greater than 20 percent from November 18, 2004, for cervical spondylosis on a schedular basis is denied.  

Entitlement to an extraschedular rating for cervical spondylosis is denied.  

Entitlement to an extraschedular rating for lumbar spondylosis with DDD, SP L4-5 laminectomy is denied.  

Entitlement to a TDIU rating is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


